PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT

               ______________

                 No. 19-1908
               ______________

             DONALD F. DELADE

                      v.

              JOHN CARGAN,
                            Appellant
               ____________

On Appeal from the United States District Court
    for the Middle District of Pennsylvania
    (D.C. Civil Action No. 3-16-cv-00415)
 District Judge: Honorable Robert D. Mariani
                ____________

            Argued: June 16, 2020

Before: CHAGARES, PORTER, and FISHER,
            Circuit Judges.

           (Filed: August 25, 2020)
                ____________
Josh Shapiro, Attorney General of Pennsylvania
Michael J. Scarinci        [ARGUED]
Office of the Attorney General of Pennsylvania
Strawberry Square
Harrisburg, PA 17120
              Counsel for Appellant


Danielle M. Mulcahey      [ARGUED]
George A. Reihner
Wright Reihner & Mulcahey
148 Adams Avenue
Scranton, PA 18503
             Counsel for Appellee


                        ____________

                 OPINION OF THE COURT
                      ____________

PORTER, Circuit Judge.

       Donald DeLade claims that Pennsylvania State Trooper
John Cargan violated his constitutional rights when Cargan
caused him to be arrested and detained him based on fabricated
evidence. DeLade asserted that his arrest and pretrial detention
violated both the Fourth Amendment and the Due Process
Clause of the Fourteenth Amendment. The District Court
granted summary judgment to Cargan on the Fourth




                               2
Amendment claims.1 But on the Fourteenth Amendment claim,
it declined to grant summary judgment or qualified immunity
to Cargan.

        On appeal from the denial of qualified immunity, the
question presented is whether DeLade’s claim of wrongful
arrest and pretrial detention is cognizable under the Due
Process Clause of the Fourteenth Amendment. We conclude
that a claim alleging unlawful arrest and pretrial detention that
occur prior to a detainee’s first appearance before a court
sounds in the Fourth Amendment—and not the Due Process
Clause of the Fourteenth Amendment. For that reason, we will
reverse the District Court’s order denying summary judgment.

                                I

       In September 2014, a sniper attacked two Pennsylvania
State Troopers at the Blooming Grove Barracks, killing one
and severely injuring the other. State Troopers immediately
commenced a manhunt to find the sniper. The next day, State
Troopers received a report that a man with a rifle was walking
down a highway some fifteen miles from the Blooming Grove
Barracks.

        Soon after receiving the report, State Troopers
identified the man as DeLade. Cargan then ran DeLade’s name
through a criminal-history database. The criminal-history
search revealed that the sheriff’s department in Escambia
County, Florida had issued an outstanding warrant for
DeLade’s arrest. The warrant had a status of “no extradition,”

1
  The District Court’s decision to grant summary judgment to
Cargan on DeLade’s Fourth Amendment claims is not at issue
in this appeal.




                               3
meaning that the Escambia County Sheriff’s Department did
not seek to extradite DeLade. Cargan, however, called the
Escambia County Sheriff’s Department and requested that it
change the extradition status of the warrant to “full
extradition.” The sheriff’s department complied with Cargan’s
request and changed the status of the warrant.

        Eventually, State Troopers found and arrested DeLade,
who was still carrying his rifle. The Commonwealth charged
DeLade under 42 Pa. Cons. Stat. § 9134 with arrest prior to
requisition, alleging that he had been charged with a crime in
Florida. DeLade remained in pretrial detention for five days
awaiting his extradition hearing—his first appearance before a
court. The sheriff’s department informed the Commonwealth
that it would not extradite DeLade, so the Commonwealth
dropped the arrest-prior-to-requisition charge against him.

        Before the dismissal of that charge, a second criminal
complaint was filed against DeLade. In that complaint, the
Commonwealth charged DeLade with being a prohibited
person in possession of a firearm, in violation of 18 Pa. Cons.
Stat. § 6105(a)(1). DeLade then appeared at an arraignment
hearing on this charge, and the court released him on bail. The
Commonwealth later charged DeLade with disorderly conduct,
in violation of 18 Pa. Cons. Stat. § 5503. He eventually pleaded
guilty to that charge, and a court sentenced him to twelve
months’ probation.

       DeLade filed this lawsuit in the District Court under 42
U.S.C. § 1983, asserting that Cargan violated his rights under
the Fourth Amendment and the Fourteenth Amendment’s Due
Process Clause by fabricating evidence to support the arrest-
prior-to-requisition charge. According to DeLade, Cargan
fabricated evidence by calling the Escambia County Sheriff’s




                               4
Department and requesting that the outstanding warrant’s
status be changed from “no extradition” to “full extradition.”
The District Court granted summary judgment to Cargan on
DeLade’s Fourth Amendment claims, finding that probable
cause existed to justify charging DeLade as a prohibited person
in possession of a firearm. But it declined to grant summary
judgment or qualified immunity to Cargan on DeLade’s
Fourteenth Amendment claim. Cargan timely appealed.

                               II

       The District Court had subject-matter jurisdiction under
28 U.S.C. §§ 1331 and 1343. The parties dispute whether we
have appellate jurisdiction over the denial of qualified
immunity under the collateral-order doctrine.2 “Under this
doctrine, our review is plenary and ‘strictly limited to the legal
questions involved.’” James v. N.J. State Police, 957 F.3d 165,
167 (3d Cir. 2020) (citing In re Montgomery Cnty., 215 F.3d
367, 372 (3d Cir. 2000)). But “[w]e lack jurisdiction to review
the District Court’s determination that a factual dispute is
genuine[.]” Id. (citation omitted).

       This appeal concerns a purely legal question: whether
DeLade’s claim of unlawful arrest and pretrial detention is
cognizable under the Due Process Clause of the Fourteenth
Amendment. For that reason, we have appellate jurisdiction.
See Vanderklok v. United States, 868 F.3d 189, 197 (3d Cir.
2017) (citing Wilkie v. Robbins, 551 U.S. 537, 549 n.4 (2007)).



2
  “[A] federal court always has jurisdiction to determine its
jurisdiction.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d
412, 418 (3d Cir. 2010).




                                5
                               III

        Qualified immunity shields a government official from
liability unless the official’s conduct violated a constitutional
right that is clearly established. See Pearson v. Callahan, 555
U.S. 223, 232 (2009). But in this case, we are presented with
an antecedent question: whether the Fourteenth Amendment
provides DeLade a viable vehicle for relief.

       More specifically, we must decide whether DeLade’s
claim of unlawful arrest and pretrial detention against Cargan
is cognizable under the Due Process Clause of the Fourteenth
Amendment, as DeLade contends, or under the Fourth
Amendment only. This distinction matters because of the
more-specific-provision rule. Under that rule, “if a
constitutional claim is covered by a specific constitutional
provision, such as the Fourth or Eighth Amendment, the claim
must be analyzed under the standard appropriate to that
specific provision, not under the rubric of substantive due
process.” United States v. Lanier, 520 U.S. 259, 272 n.7
(1997); see also Wharton v. Danberg, 854 F.3d 234, 246 (3d
Cir. 2017). Simply put, if DeLade’s claim of unlawful arrest
and pretrial detention sounds in the Fourth Amendment, then
it cannot be asserted under the Due Process Clause of the
Fourteenth Amendment.

                                A

       The Fourth Amendment protects “[t]he right of the
people to be secure in their persons[ ] . . . against unreasonable
searches and seizures[.]” U.S. Const. amend. IV. The Supreme
Court has repeatedly said that “the general rule [is] that Fourth
Amendment seizures are reasonable only if based on probable
cause to believe that the individual has committed a crime.”




                                6
Bailey v. United States, 568 U.S. 186, 192 (2013) (internal
quotation marks and citation omitted). The Supreme Court has
also long held that a claim alleging unlawful pretrial detention
falls under the umbrella of the Fourth Amendment’s
protections against unreasonable searches and seizures.

        In Gerstein v. Pugh, 420 U.S. 103 (1975), the Supreme
Court observed that “[b]oth the standards and procedures for
arrest and detention have been derived from the Fourth
Amendment and its common-law antecedents.” Id. at 111
(emphasis added). “These long-prevailing standards seek to
safeguard citizens from rash and unreasonable interferences
with privacy and from unfounded charges of crime.” Id. at 112
(emphasis added) (internal quotation marks and citation
omitted). “Under th[ese standards,] . . . a policeman’s on-the-
scene assessment of probable cause provides legal justification
for arresting a person suspected of crime, and for a brief period
of detention to take the administrative steps incident to arrest.”
Id. at 113–14. Thus, the Fourth Amendment is the provision in
the Constitution that promises citizens “a fair and reliable
determination of probable cause as a condition [of] any
significant pretrial restraint of liberty.” Id. at 125.

       The Supreme Court reaffirmed Gerstein in Albright v.
Oliver, 510 U.S. 266 (1994) (plurality opinion). In Albright,
the Supreme Court had to decide whether “to recognize a
substantive right under the Due Process Clause of the
Fourteenth Amendment to be free from criminal prosecution
except upon probable cause.” Id. at 268. The Court declined to
do so. Id. Instead, the Court held that “it is the Fourth
Amendment, and not substantive due process, under which
[the] petitioner[’s] . . . claim must be judged.” Id. at 271. In
reaching this conclusion, the Court reasoned that “[t]he
Framers considered the matter of pretrial deprivations of




                                7
liberty and drafted the Fourth Amendment to address it.” Id. at
274. And it recognized that “in the past [it had] noted the
Fourth Amendment’s relevance to the deprivations of liberty
that go hand in hand with criminal prosecutions.” Id. (citing
Gerstein, 420 U.S. at 114).

        All told, the Supreme Court has recognized the Fourth
Amendment—and not the Due Process Clause of the
Fourteenth Amendment—as the appropriate provision of the
Constitution under which to analyze allegations of unlawful
arrest and pretrial restraint. See id. at 268–71; Gerstein, 420
U.S. at 114, 125; see also Graham v. Connor, 490 U.S. 386,
388 (1989) (“This case requires us to decide what
constitutional standard governs a free citizen’s claim that law
enforcement officials used excessive force in the course of
making an arrest, investigatory stop, or other ‘seizure’ of his
person. We hold that such claims are properly analyzed under
the Fourth Amendment’s ‘objective reasonableness’ standard,
rather than under a substantive due process standard.”).

                               B

        More recently, the Supreme Court came closer to
addressing the precise question before us: whether a claim of
unlawful arrest and pretrial detention sounds in the Fourth
Amendment or the Due Process Clause of the Fourteenth
Amendment. In Manuel v. City of Joliet, 137 S. Ct. 911 (2017),
“[t]he primary question . . . [was] whether [a detainee] may
bring a claim based on the Fourth Amendment to contest the
legality of his pretrial confinement.” Id. at 914. The Supreme
Court reiterated that “[t]he Fourth Amendment[ ] . . .
establishes the standards and procedures governing pretrial
detention.” Id. (internal quotation marks and citation omitted).
“And those constitutional protections apply even after the start




                               8
of ‘legal process’ in a criminal case—[in that case,] . . . after
the judge’s determination of probable cause.” Id. (emphasis
added). In reaching its conclusion, the Supreme Court noted
that, when a probable-cause determination depends on false
statements or fabricated evidence, that reality “cannot
extinguish the detainee’s Fourth Amendment claim—or
somehow[ ] . . . convert that claim into one founded on the
[Fourteenth Amendment’s] Due Process Clause.” Id. at 919
(emphasis added). In the end, the Court held that “[i]f the
complaint is that a form of legal process resulted in pretrial
detention unsupported by probable cause, then the right
allegedly infringed lies in the Fourth Amendment.” Id.
(emphasis added).

        After the Supreme Court decided Manuel, we
recognized that Manuel stands for the proposition that “the
Fourth Amendment governs a claim for unlawful pretrial
detention even beyond the start of legal process.” Geness v.
Cox, 902 F.3d 344, 355 (3d Cir. 2018) (quoting Manuel, 137
S. Ct. at 920) (alterations omitted). The United States Court of
Appeals for the Seventh Circuit agrees. “Manuel [ ] makes
clear that the Fourth Amendment, not the [Fourteenth
Amendment’s] Due Process Clause, governs a claim for
wrongful pretrial detention.” Lewis v. City of Chicago, 914
F.3d 472, 475 (7th Cir. 2019) (emphasis added).

                               C

       To date, we have not delineated when a claim of
unlawful pretrial detention stops implicating the Fourth
Amendment and begins to fall under the Due Process Clause
of the Fourteenth Amendment. Compare Black v. Montgomery
Cnty., 835 F.3d 358, 371 (3d Cir. 2016) (holding “that an
acquitted criminal defendant may have a stand-alone




                               9
fabricated evidence claim against state actors under the [D]ue
[P]rocess [C]lause of the Fourteenth Amendment” (emphasis
added)), and Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir.
2014) (holding that “if a defendant has been convicted at a trial
at which the prosecution has used fabricated evidence, the
defendant has a stand-alone claim . . . based on the [Due
Process Clause of the] Fourteenth Amendment” (emphasis
added)), with Davenport v. Borough of Homestead, 870 F.3d
273, 279 (3d Cir. 2017) (“The Supreme Court has instructed
that all claims that law enforcement officers have used
excessive force—deadly or not—in the course of an arrest,
investigatory stop, or other seizure of a free citizen should be
analyzed under the Fourth Amendment and its reasonableness
standard, rather than under a substantive due process
approach.” (internal quotation marks and citation omitted)).
This case requires us to address the question more directly. We
conclude that the Fourth Amendment always governs claims
of unlawful arrest and pretrial detention when that detention
occurs before the detainee’s first appearance before a court.

       Our conclusion is compelled by Manuel—even by one
of the dissenting opinions. Although Justice Alito, joined by
Justice Thomas,3 dissented in Manuel, they “agree[d] with the
Court’s holding up to a point: The protection provided by the
Fourth Amendment continues to apply after the start of legal
process, if legal process is understood to mean the issuance of
an arrest warrant or . . . an initial appearance under federal
law.” Manuel, 137 S. Ct. at 923 (Alito, J., dissenting) (internal


3
  Justice Thomas wrote his own dissent in Manuel, but he
noted that he “join[ed] Justice Alito’s opinion in full.”
Manuel v. City of Joliet, 137 S. Ct. 911, 922 (2017) (Thomas,
J., dissenting).




                               10
quotation marks and citations omitted). So the Supreme Court
in Manuel unanimously agreed that the Fourth Amendment
covers a detainee’s arrest and pretrial detention at least through
his initial appearance before a court. Compare id. at 919–20,
with id. at 923 (Alito, J., dissenting).4

       What’s more, our rule tracks the original public
meaning of the Fourth Amendment. We find persuasive then-
Judge Gorsuch’s discussion of the Fourth Amendment’s
original understanding in Cordova v. City of Albuquerque, 816
F.3d 645 (10th Cir. 2016). In a concurring opinion, then-Judge
Gorsuch observed that “textually the relevant language of the
[Fourth] Amendment speaks to ‘unreasonable searches and
seizures.’” Id. at 662 (Gorsuch, J., concurring). And he noted
that “the [Fourth] Amendment as originally understood
focused on restraining police action before the invocation of
judicial processes.” Id. (citing Thomas Y. Davies, Recovering
the Original Fourth Amendment, 98 Mich. L. Rev. 547, 609–
11 (1999)); see also Laura K. Donohue, The Original Fourth
Amendment, 83 U. Chi. L. Rev. 1181, 1298–1308 (2016).

      For these reasons, we hold that the Fourth Amendment
always governs claims of unlawful arrest and pretrial detention
when that detention occurs prior to the detainee’s first
appearance before a court.

                                D



4
 We recognize that claims of unlawful pretrial detention may
concern restraint after a criminal detainee’s initial appearance
before a court. But because such a claim is not before us, we
will not address it here.




                               11
       We now consider whether DeLade’s claim of unlawful
arrest and pretrial detention is cognizable under the Due
Process Clause of the Fourteenth Amendment. It is not.
DeLade claims that Cargan violated his constitutional rights by
causing him to be arrested and detained based on fabricated
evidence—the changed status of the extradition warrant. And
DeLade alleges that Cargan’s conduct caused his pretrial
confinement until his extradition hearing, when the
Commonwealth dropped the arrest-prior-to-requisition charge.

        As we have explained, all claims of unlawful arrest and
pretrial detention occurring before a detainee’s initial
appearance fall under the Fourth Amendment. Accordingly,
DeLade’s claim sounds in the Fourth Amendment but not in
the Fourteenth Amendment.

                       *      *      *

       DeLade’s claim of unlawful arrest and pretrial detention
is not cognizable under the Due Process Clause of the
Fourteenth Amendment. We will reverse the District Court’s
denial of qualified immunity and remand this case with
instructions to enter summary judgment in Cargan’s favor.




                              12